Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.

Claims 1 and 15 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1-7 and 15-20 are allowable. The restriction requirement for species, as set forth in the Office action mailed on February 12, 2020, has been reconsidered in view of the allowability of claims to the elected invention/species pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 12, 2020 is withdrawn.  Claims 8-14, directed to species Group B are no longer withdrawn from consideration based on the allowance of the generic claims and examiner’s amendment to the claims.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Wolter et al. in view of Holzapfel et al. on claims 1-7, 15-18, and 20 are withdrawn, because independent claims 1 and 15 have been amended.
	
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Isheeta Patel on February 10, 2021.

The application has been amended as follows: 
IN THE CLAIMS:

8.	(Currently Amended)	A method for forming a solid-state electrode assembly comprising:
 having an electronic conductivity 7 orders of magnitude greater than a pristine LTO electronic conductivity with solid electrolyte particles to form a mixture of anode materials completely absent of electronically conductive additives;
fabricating the mixture into an anode sheet;
arranging the anode sheet with a separator sheet and a cathode sheet to form a stack;
laminating the stack; and
sintering the stack to form the assembly with the reduced LTO defining electronically conductive pathways in an anode and the solid electrolyte particles defining ionically conductive pathways in the anode, wherein the electronically and ionically conductive pathways are unobstructed by electronically conductive additives such that a cell energy density of the assembly is 700 Wh/L.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a solid state battery or method of forming where the negative electrode consists of reduced lithium titanate (LTO) particles defining electronically and ionically conductive pathways and a solid electrolyte completely absent of conductive additives providing for a cell energy density of 700 Wh/L as defined by the limitations of independent claims 1, 8 and 15.  Applicant’s argument that the cited references of Wolter in view of Holzapfel does not make obvious the complete absence of electronically conductive additives and further in view of the amendments to the claims reciting the resultant properties are reasonable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727